       Case 6:16-cr-00077 Document 92 Filed on 08/07/19 in TXSD Page 1 of 1




 UNITED STATES DISTRICT COURT                                                   SOUTHERN DISTRICT OF TEXAS
                                                                                VICTORIA DIVISION
      United States of America                   United St
                                               Southern o ·at~s Cour-1
                                                          /Strict Of Te ~a~riminal                No. : V-16-77
                                                       F/Lt:o
                 v.
                                                 AUG 0721)/d/                                        EXHIBIT LIST
 RAMON DELACRUZ, JR.
                                               David J 8
                                               C/,,,,.1, :. .. !ad/ey
                                                         - · vuun
 LIST OF UNITED STATES OF AMERICA                                               AUSA: PATTI HUBERT BOOTH
 SENIOR U.S. DISTRlCT JUDGE         Clerk:                                      Reporter:
 JOHN D. RAINEY                     STACIE MARTIDLJOHNI


I No. I               ;
                                 Description                            I       Ofr .   I    Obj
                                                                                                        I   Adm
                                                                                                                  I- Date            I
 1        LA WACA WACA RACING PHOTO DATED
          OCTOBER 2, 2011                                                       v            N              V       i ~7-b,fq
 2        PHOTOGRAPH OF FRONT VIEW WHITE F150
          PICK UP BEARING TEXAS LICENSE PLATE
                                                                                /
                                                                                                            i/     ff,,. 7-26}'1
          26N-CL6                                                                            "1
 3        PHOTOGRAPH OF PASSENGER SIDE OF
          WHITE F150 PICK UP, INVESTIGATOR RAMEY                                                            i/     E--- 7..-2oJt:J
          DE LA CRUZ' ASSIGNED COUNTY VEHICLE                                   V           N
 4        PHOTOGRAPH OF BUNKERS WITH
          MARIHUANA BUNDLES JNSIDE                                      /                   ,-I
                                                                                                            ,/     g ,7,2cr~
 5        PHOTOGRAPH OF BUNKER
                                                                        /                                   v"    w,7.. 2JJ1q
 6        PHOTOGRAPH OF TWO MOTOROLA RADIOS
          FOUND IN A DRAWER AT ROSBEL                                           /
                                                                                            "'              ,/     f-1'2M9
          BELTRAN'S RESIDENCE                                                               J
 7        PHOTOGRAPH OF INVESTIGATOR RAMEY DE
          LA CRUZ WEARING SERVICE WEAPON AND                                                                /      i-7,z.01'1
          BADGE                                                                 /           rJ
 8        PHOTOGRAPH OF INVESTIGATOR RAMEY DE                               /                                       <i?- 7-Zo ,er
          CRUZ STANDING WITH HORSE "EL PINTO"                                               14              /
 9        RAMEY DELACRUZ ADMISSION TO HIS
          PARTICIPATION .IN BELTRAN DRUG                                        v                           c/    6- 7 ,,ic, [C.,
          SMUGGLING CONSPIRACY                                                              rJ
 10

 11




                                                                                                                       8/ 7/ 19
